DETAILED ACTION

In response to Amendments/Arguments filed 10/15/2021.  Claims 1-15 are pending.  Claim 1 was amended.  Claims 12-15 are added as new.

Drawings
The drawings were received on 10/15/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 14 recites the limitation “wherein the desiccant sheet is configured so as to allow the desiccant sheet to be peeled off of the protective resin layer C”.  The specification recites that desiccant sheet has a pressure-sensitive layer having an adhesive force of 0.3 N/25 mm or less that provides the peelability.  The limitations of the claims as set forth above would include values outside of the disclosed range and layers that are not supported by the instant specification.  As such, the claim as set forth does not have support within the specification.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (WO 2016/021459) in view of Nangou et al. (WO 2017/030047).  US20170226625 and US 20180236757 are the PG-Pubs of the ‘459 and ‘047 National Stage Applications respectively and will be used as the translations since the disclosures must be translated as-is into English.  See MPEP 1893.01(d).
Kawahara discloses a water-barrier laminate.  Concerning claims 1 and 6, Kawahara discloses the laminate (e.g. FIG. 1) comprises a substrate (element 5) with an inorganic barrier layer (element 3a) to form a gas barrier substrate, a water-trapping layer (element 1) formed on the gas barrier substrate, and a resin layer (element 7) that is specifically a polyester layer (para. 0017-0187; Example 1).  Given that the material (VYLON® GK-880) is the same as that para. 0035-0076).  Examiner notes that the resin and particle are the same as that disclosed and claimed.  The water-trapping layer is formed by coating the gas barrier substrate, heating the coated gas barrier substrate to remove solvent, resulting in the coated substrate, and prior to deposition of the resin layer (para. 0116-0117 and Example 1).  Given that process and materials are the same as that disclosed, the water-trapping layer of Kawahara would exhibit the same properties as claimed in claim 2.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  Concerning claim 7, the thickness of the resin layer is from 1 to 200 microns, and specifically 4 microns (para. 0183; Example 1).  Regarding claim 11, the laminate para. 0189).  However, Kawahara is silent to the claimed desiccant sheet.
Nangou discloses that adding an auxiliary water-trapping layer or desiccant sheet prevents the water-trapping layer from becoming too swollen, resulting in deformation (para. 0153).  The auxiliary water-trapping layer is adhered to a polymer layer by an adhesive, wherein the auxiliary water-trapping layer comprises an ionic polymer matrix and hygroscopic particles (para. 0153-0155, 0219-0260, and 0090-0110). Examiner notes that an adhesive has a peel strength with respect to each layer and such, the adhesive can be considered “peelably adhered” to the polymer resin layer.  As such, one of ordinary skill in the art would have been motivated to add the auxiliary water-trapping layer on the side of a polymer layer to reduce swelling or desiccant sheet.  Furthermore, given the above, it would have been obvious to one of ordinary skill in the art to have the water-trapping layer have minimal residual water because as disclosed by Nangou, oversaturated states of water that is trapped in the water-trapping layer results in swelling which causes deformation of the structure.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (WO 2016/021459) in view of Nangou et al. (WO 2017/030047) as applied to claim 1 above, and further in view of Pohl et al. (US 5618872).  US20170226625 and US 20180236757 are the PG-Pubs of the ‘459 and ‘047 National Stage Applications respectively and will be used as the translations since the disclosures must be translated as-is into English.  See MPEP 1893.01(d).
The prior art discloses the above but is silent to the claimed addition of particles.
Pohl discloses the addition of surface-modified inorganic particles as claimed within polymeric matrix systems provides improved dispersion, reduction of agglomeration, and controlled refractive index matching (cols. 2-5).  As such, it would have been obvious to one of ordinary skill in the art to add particles to resin layer of Kawahara, in order to match the refractive index between the resin layer and further layers.  With respect to claim 10, Kawahara discloses the laminate is used in EL devices that have transparent electrodes.  While it is noted that Kawahara does not explicitly recite the claimed position of the transparent electrode, it would have been obvious to one of ordinary skill in the art to have the claimed structure for Kawahara, in order to protect the electrodes and also have a viable and functioning device.

Response to Arguments
Applicant’s arguments, see p. 6, filed 10/15/2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.  Examiner acknowledges the replacement sheet as being acceptable and overcoming the previous objection.

Applicant’s arguments, see pp. 7-9, filed 10/15/2021, with respect to the 35 USC 102(a)(1) rejection under Kawahara have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of the claims under Kawahara has been withdrawn.  With respect to Applicant’s assertions, Examiner notes that Nangou discloses an auxiliary water-trapping layer disposed on a rear surface of a polymer layer, wherein this layer allows for the water-trapping layer from becoming too swollen, resulting in deformation (para. 0153).  As such, there is 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783